Exhibit 99.2 PMA Capital Corporation Statistical Supplement Fourth Quarter - 2009 Table of Contents Page Consolidated Highlights: Selected Financial Data - Fourth Quarter 1 Selected Financial Data - Full Year 2 Consolidated Statements of Operations - Per Share Data 3 Consolidated Statements of Operations - Fourth Quarter 5 Consolidated Statements of Operations - Full Year 6 Consolidated Balance Sheets 7 Assets and Liabilities of Discontinued Operations; Selected Balance Sheet Items - Fronting Arrangements; Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group 8 Invested Assets and Net Investment Income; Debt 9 Segment Information: Statements of Operations - Consolidating - Full Year 11 - 12 Statements of Operations - Consolidating - Fourth Quarter 13 - 14 Statements of Operations - PMA Insurance Group 15 Insurance Ratios - PMA Insurance Group 16 Components of Direct Premiums Written - PMA Insurance Group 17 Statements of Operations - Fee-based Business 18 Statements of Operations - Corporate & Other 19 Statements of Operations - Discontinued Operations 20 Operating Cash Flow Information: Operating Cash Flows - Consolidated 21 Operating Cash Flows - PMA Insurance Group 22 Operating Cash Flows - Fee-based Business 23 Statutory Financial Information: Statutory Surplus; Statutory Financial Information - PMA Pool 24 Other Information: Industry Ratings and Market Information 25 Legend: NM - Not Meaningful Operating income, which we define as GAAP net income (loss) excluding net realized investment gains and losses and the results from discontinued operations, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our businesses.Net realized investment activity is excluded because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income does not replace net income (loss) as the GAAP measure of our consolidated results of operations.See pages 1 and 2 for reconciliations of operating results by segment to GAAP net income (loss). PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) 4th 1st 2nd 3rd 4th % Change Quarter Quarter Quarter Quarter Quarter 4th 2008 2009 2009 2009 2009 Quarter Direct Premiums Written $ 129,713 $ 161,965 $ 108,994 $ 161,965 $ 118,272 -8.8 % Net Premiums Written $ 97,313 $ 117,978 $ 80,302 $ 119,259 $ 84,366 -13.3 % Revenues: Net premiums earned $ 103,727 $ 104,930 $ 106,949 $ 102,428 $ 100,464 -3.1 % Claims service revenues 16,785 15,684 16,835 17,112 17,998 7.2 % Commission income 2,835 3,463 2,117 2,747 2,515 -11.3 % Net investment income 8,724 8,457 9,561 9,522 9,336 7.0 % Net realized investment gains (losses) 259 749 (472 ) 795 (558 ) NM Other revenues 356 176 190 259 458 28.7 % Total revenues $ 132,686 $ 133,459 $ 135,180 $ 132,863 $ 130,213 -1.9 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 8,428 $ 15,187 $ 9,965 $ 13,616 $ 4,282 -49.2 % Fee-based Business 1,889 2,013 1,525 1,574 2,096 11.0 % Corporate & Other (4,897 ) (5,000 ) (5,167 ) (4,768 ) (4,192 ) 14.4 % Pre-tax operating income 5,420 12,200 6,323 10,422 2,186 -59.7 % Income tax expense (benefit) 1,854 4,384 2,249 3,690 (19,680 ) NM After-tax operating income 3,566 7,816 4,074 6,732 21,866 NM Net realized investment gains (losses) after tax 168 487 (307 ) 517 (363 ) NM Income from continuing operations 3,734 8,303 3,767 7,249 21,503 NM Loss from discontinued operations after tax (7,840 ) (86 ) (1,165 ) (40 ) (18,318 ) NM Net income (loss) $ (4,106 ) $ 8,217 $ 2,602 $ 7,209 $ 3,185 NM Diluted Earnings (Loss) Per Share: After-tax operating income $ 0.11 $ 0.24 $ 0.13 $ 0.21 $ 0.68 NM Realized gains (losses) after tax 0.01 0.02 (0.01 ) 0.01 (0.01 ) NM Income from continuing operations 0.12 0.26 0.12 0.22 0.67 NM Loss from discontinued operations after tax (0.25 ) - (0.04 ) - (0.57 ) NM Net income (loss) $ (0.13 ) $ 0.26 $ 0.08 $ 0.22 $ 0.10 NM Capitalization: Debt $ 129,380 $ 129,380 $ 129,380 $ 129,380 $ 143,380 10.8 % Shareholders' equity excluding FAS 115 unrealized gain (loss) 365,547 374,007 377,505 384,958 392,005 7.2 % Total capitalization excluding FAS 115 unrealized gain (loss) 494,927 503,387 506,885 514,338 535,385 8.2 % FAS 115 unrealized gain (loss) (20,891 ) (22,737 ) (8,507 ) 14,214 9,792 NM Total capitalization including FAS 115 unrealized gain (loss) $ 474,036 $ 480,650 $ 498,378 $ 528,552 $ 545,177 15.0 % Book Value Per Share: Excluding FAS 115 unrealized gain (loss) $ 11.44 $ 11.61 $ 11.71 $ 11.94 $ 12.15 6.2 % Including FAS 115 unrealized gain (loss) $ 10.78 $ 10.91 $ 11.45 $ 12.38 $ 12.46 15.6 % Debt to Total Capital: Excluding FAS 115 unrealized gain (loss) 26.1 % 25.7 % 25.5 % 25.2 % 26.8 % 2.7 % Including FAS 115 unrealized gain (loss) 27.3 % 26.9 % 26.0 % 24.5 % 26.3 % -3.7 % Interest Coverage: Income from continuing operations before interest and income taxes to interest expense 3.12 6.17 3.36 5.63 1.68 -46.2 % Operating income from continuing operations before interest and income taxes to interest expense 3.03 5.87 3.55 5.30 1.92 -36.6 % 1 PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) Twelve Twelve % Change Months Months Twelve 2009 2008 Months Direct Premiums Written $ 551,196 $ 517,429 6.5 % Net Premiums Written $ 401,905 $ 414,237 -3.0 % Revenues: Net premiums earned $ 414,771 $ 390,217 6.3 % Claims service revenues 67,629 57,370 17.9 % Commission income 10,842 12,384 -12.5 % Net investment income 36,876 36,069 2.2 % Net realized investment gains (losses) 514 (4,724 ) NM Other revenues 1,083 2,841 -61.9 % Total revenues $ 531,715 $ 494,157 7.6 % Major Components of Net Income: Pre-tax operating income (loss) by segment: PMA Insurance Group $ 43,050 $ 46,713 -7.8 % Fee-based Business 7,208 7,205 0.0 % Corporate & Other (19,127 ) (20,651 ) 7.4 % Pre-tax operating income 31,131 33,267 -6.4 % Income tax expense (benefit) (9,357 ) 11,730 NM After-tax operating income 40,488 21,537 88.0 % Net realized investment gains (losses) after tax 334 (3,071 ) NM Income from continuing operations 40,822 18,466 NM Loss from discontinued operations after tax (19,609 ) (12,777 ) -53.5 % Net income $ 21,213 $ 5,689 NM Diluted Earnings (Loss) Per Share: After-tax operating income $ 1.26 $ 0.67 88.1 % Realized gains (losses) after tax 0.01 (0.09 ) NM Income from continuing operations 1.27 0.58 NM Loss from discontinued operations after tax (0.61 ) (0.40 ) -52.5 % Net income $ 0.66 $ 0.18 NM 2 PMA Capital Corporation Consolidated Statements of Operations - Per Share Data 4th 1st 2nd 3rd 4th Twelve Twelve Quarter Quarter Quarter Quarter Quarter Months Months 2008 2009 2009 2009 2009 2009 2008 Diluted Earnings (Loss) Per Share: Pre-tax operating income $ 0.17 $ 0.38 $ 0.20 $ 0.32 $ 0.07 $ 0.97 $ 1.04 After-tax operating income $ 0.11 $ 0.24 $ 0.13 $ 0.21 $ 0.68 $ 1.26 $ 0.67 Income from continuing operations $ 0.12 $ 0.26 $ 0.12 $ 0.22 $ 0.67 $ 1.27 $ 0.58 Loss from discontinued operations after tax (0.25 ) - (0.04 ) - (0.57 ) (0.61 ) (0.40 ) Net income (loss) $ (0.13 ) $ 0.26 $ 0.08 $ 0.22 $ 0.10 $ 0.66 $ 0.18 Diluted weighted average common shares outstanding 31,968,555 32,020,346 32,231,391 32,244,469 32,250,573 32,186,402 32,038,781 Dividends declared: Class A Common Stock $ - $ - $ - $ - $ - $ - $ - Actual common shares issued and outstanding 31,965,806 32,211,133 32,238,944 32,241,620 32,251,120 32,251,120 31,965,806 Class A Common Stock prices: High $ 9.47 $ 7.20 $ 5.35 $ 6.33 $ 7.44 $ 7.44 $ 12.00 Low $ 3.46 $ 3.50 $ 3.70 $ 4.27 $ 4.64 $ 3.50 $ 3.46 Close $ 7.08 $ 4.17 $ 4.55 $ 5.69 $ 6.30 $ 6.30 $ 7.08 3 This Page Intentionally Left Blank 4 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th % Change Quarter Quarter Quarter Quarter Quarter 4th 2008 2009 2009 2009 2009 Quarter Gross Premiums Written $ 132,217 $ 164,070 $ 113,424 $ 164,339 $ 119,433 -9.7 % Net Premiums Written $ 97,313 $ 117,978 $ 80,302 $ 119,259 $ 84,366 -13.3 % Revenues: Net premiums earned $ 103,727 $ 104,930 $ 106,949 $ 102,428 $ 100,464 -3.1 % Claims service revenues 16,785 15,684 16,835 17,112 17,998 7.2 % Commission income 2,835 3,463 2,117 2,747 2,515 -11.3 % Net investment income 8,724 8,457 9,561 9,522 9,336 7.0 % Net realized investment gains (losses) 259 749 (472 ) 795 (558 ) NM Other revenues 356 176 190 259 458 28.7 % Total revenues 132,686 133,459 135,180 132,863 130,213 -1.9 % Expenses: Losses and loss adjustment expenses 70,671 75,775 73,494 70,158 71,783 1.6 % Acquisition expenses 16,521 17,198 19,508 16,046 17,282 4.6 % Operating expenses 34,379 24,385 31,540 30,235 34,213 -0.5 % Dividends to policyholders 2,762 646 2,311 2,786 2,918 5.6 % Interest expense 2,674 2,506 2,476 2,421 2,389 -10.7 % Total losses and expenses 127,007 120,510 129,329 121,646 128,585 1.2 % Pre-tax income 5,679 12,949 5,851 11,217 1,628 -71.3 % Income tax expense (benefit): Current (211 ) 244 265 220 (412 ) -95.3 % Deferred 2,156 4,402 1,819 3,748 (19,463 ) NM Total income tax expense (benefit) 1,945 4,646 2,084 3,968 (19,875 ) NM Income from continuing operations 3,734 8,303 3,767 7,249 21,503 NM Loss from discontinued operations after tax (7,840 ) (86 ) (1,165 ) (40 ) (18,318 ) NM Net income (loss) $ (4,106 ) $ 8,217 $ 2,602 $ 7,209 $ 3,185 NM Pre-tax operating income from continuing operations $ 5,420 $ 12,200 $ 6,323 $ 10,422 $ 2,186 -59.7 % After-tax operating income from continuing operations $ 3,566 $ 7,816 $ 4,074 $ 6,732 $ 21,866 NM 5 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) Twelve Twelve % Change Months Months Twelve 2009 2008 Months Gross Premiums Written $ 561,266 $ 528,915 6.1 % Net Premiums Written $ 401,905 $ 414,237 -3.0 % Revenues: Net premiums earned $ 414,771 $ 390,217 6.3 % Claims service revenues 67,629 57,370 17.9 % Commission income 10,842 12,384 -12.5 % Net investment income 36,876 36,069 2.2 % Net realized investment gains (losses) 514 (4,724 ) NM Other revenues 1,083 2,841 -61.9 % Total revenues 531,715 494,157 7.6 % Expenses: Losses and loss adjustment expenses 291,210 270,825 7.5 % Acquisition expenses 70,034 66,635 5.1 % Operating expenses 120,373 110,965 8.5 % Dividends to policyholders 8,661 6,306 37.3 % Interest expense 9,792 10,883 -10.0 % Total losses and expenses 500,070 465,614 7.4 % Pre-tax income 31,645 28,543 10.9 % Income tax expense (benefit): Current 317 705 -55.0 % Deferred (9,494 ) 9,372 NM Total income tax expense (benefit) (9,177 ) 10,077 NM Income from continuing operations 40,822 18,466 NM Loss from discontinued operations after tax (19,609 ) (12,777 ) -53.5 % Net income $ 21,213 $ 5,689 NM Pre-tax operating income from continuing operations $ 31,131 $ 33,267 -6.4 % After-tax operating income from continuing operations $ 40,488 $ 21,537 88.0 % 6 PMA Capital Corporation Consolidated Balance Sheets (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th Quarter Quarter Quarter Quarter Quarter 2008 2009 2009 2009 2009 Assets: Investments in fixed maturities available for sale $ 719,048 $ 714,202 $ 737,606 $ 817,089 $ 791,355 Short-term investments 45,066 58,273 38,103 62,004 41,072 Other investments 8,127 13,832 21,073 22,669 30,226 Total investments 772,241 786,307 796,782 901,762 862,653 Cash 10,501 11,767 10,163 13,887 11,059 Accrued investment income 6,513 6,500 7,221 6,918 7,352 Premiums receivable 235,893 257,380 236,663 246,871 238,650 Reinsurance receivables 826,126 830,962 855,161 807,245 827,458 Prepaid reinsurance premiums 29,579 41,314 37,271 40,883 35,788 Deferred income taxes, net 138,514 135,496 126,397 110,358 139,782 Deferred acquisition costs 40,938 44,857 39,364 42,583 39,124 Funds held by reinsureds 51,754 54,166 54,312 56,623 58,935 Intangible assets 30,348 29,668 30,165 29,961 29,757 Other assets 116,646 119,361 123,460 126,015 112,181 Assets of discontinued operations 243,663 235,265 208,272 192,431 - Total assets $ 2,502,716 $ 2,553,043 $ 2,525,231 $ 2,575,537 $ 2,362,739 Liabilities: Unpaid losses and loss adjustment expenses $ 1,242,258 $ 1,256,435 $ 1,271,089 $ 1,259,940 $ 1,269,685 Unearned premiums 247,415 272,200 241,508 261,952 240,759 Debt 129,380 129,380 129,380 129,380 143,380 Accounts payable, accrued expenses and other liabilities 216,266 219,189 222,359 250,304 249,787 Reinsurance funds held and balances payable 44,177 59,074 53,327 52,914 51,331 Dividends to policyholders 6,862 7,224 6,022 6,177 6,000 Liabilities of discontinued operations 271,702 258,271 232,548 215,698 - Total liabilities 2,158,060 2,201,773 2,156,233 2,176,365 1,960,942 Shareholders' Equity: Class A Common Stock 171,090 171,090 171,090 171,090 171,090 Additional paid-in capital 112,921 111,953 112,264 112,349 111,841 Retained earnings 140,184 143,291 145,500 152,670 155,747 Accumulated other comprehensive loss (49,876 ) (51,497 ) (36,814 ) (13,947 ) (14,060 ) Treasury stock, at cost (29,663 ) (23,567 ) (23,042 ) (22,990 ) (22,821 ) Total shareholders' equity 344,656 351,270 368,998 399,172 401,797 Total liabilities and shareholders' equity $ 2,502,716 $ 2,553,043 $ 2,525,231 $ 2,575,537 $ 2,362,739 7 PMA Capital Corporation Assets and Liabilities of Discontinued Operations (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th Quarter Quarter Quarter Quarter Quarter 2008 2009 2009 2009 2009 Assets Investments $ 146,033 $ 137,317 $ 110,736 $ 100,296 $ - Cash 1,371 85 1,271 494 - Reinsurance receivables 94,956 93,120 89,361 81,887 - Other assets 1,303 4,743 6,904 9,754 - Assets of discontinued operations $ 243,663 $ 235,265 $ 208,272 $ 192,431 $ - Liabilities Unpaid losses and loss adjustment expenses $ 247,442 $ 235,568 $ 206,743 $ 193,051 $ - Other liabilities 24,260 22,703 25,805 22,647 - Liabilities of discontinued operations $ 271,702 $ 258,271 $ 232,548 $ 215,698 $ - PMA Capital Corporation Selected Balance Sheet Items - Fronting Arrangements (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th Quarter Quarter Quarter Quarter Quarter 2008 2009 2009 2009 2009 Assets Premiums receivable $ 25,796 $ 38,833 $ 36,670 $ 33,337 $ 38,756 Reinsurance receivables 47,280 50,175 53,675 58,107 59,579 Prepaid reinsurance premiums 16,048 24,884 23,072 20,346 20,685 Deferred acquisition costs 748 1,269 1,081 902 964 Other assets 6,723 6,818 7,269 6,684 7,161 Liabilities Unpaid losses and loss adjustment expenses $ 49,494 $ 53,087 $ 57,367 $ 62,642 $ 65,165 Unearned premiums 19,667 29,430 26,866 23,512 24,073 Reinsurance funds held and balances payable 20,965 31,237 26,951 23,138 27,176 Other liabilities 10,116 11,392 12,081 12,620 14,481 PMA Capital Corporation Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th Quarter Quarter Quarter Quarter Quarter 2008 2009 2009 2009 2009 Balance Sheet Balance, beginning of period $ 43,317 $ 40,938 $ 44,857 $ 39,364 $ 42,583 Policy acquisition costs deferred 14,170 21,136 14,036 19,312 13,849 Amortization of policy acquisition costs (16,549 ) (17,217 ) (19,529 ) (16,093 ) (17,308 ) Net change (2,379 ) 3,919 (5,493 ) 3,219 (3,459 ) Balance, end of period $ 40,938 $ 44,857 $ 39,364 $ 42,583 $ 39,124 8 PMA Capital Corporation Invested Assets and Net Investment Income (Dollar Amounts in Thousands) 4th 1st 2nd 3rd 4th Twelve Twelve Quarter Quarter Quarter Quarter Quarter Months Months 2008 2009 2009 2009 2009 2009 2008 Total Investments & Cash As reported $ 782,742 $ 798,074 $ 806,945 $ 915,649 $ 873,712 $ 873,712 $ 782,742 Less: Unrealized gain (loss) on fixed maturities available for sale (30,758 ) (33,799 ) (13,563 ) 19,501 12,201 12,201 (30,758 ) Unrealized gain (loss) on other investments (1,382 ) (1,181 ) 475 2,367 2,863 2,863 (1,382 ) Total adjusted investments & cash 814,882 833,054 820,033 893,781 858,648 858,648 814,882 Net Investment Income As reported $ 8,724 $ 8,457 $ 9,561 $ 9,522 $ 9,336 $ 36,876 $ 36,069 Less: Interest on funds held (479 ) (288 ) (511 ) (463 ) (406 ) (1,668 ) (2,159 ) Total adjusted investment income $ 9,203 $ 8,745 $ 10,072 $ 9,985 $ 9,742 $ 38,544 $ 38,228 Yield As reported 4.38 % 4.28 % 4.77 % 4.42 % 4.17 % 4.41 % 4.45 % Investment portfolio 4.43 % 4.25 % 4.87 % 4.66 % 4.45 % 4.57 % 4.63 % Duration (in years) 3.2 3.5 4.3 4.2 4.3 4.3 3.2 PMA Capital Corporation Debt (Dollar Amounts in Thousands) Amount Outstanding Maturity Junior subordinated debt 1 $ 64,435 2033 - 2037 8.50% senior notes 54,900 2018 Notes payable 14,000 2010 - 20113 Surplus notes 2 10,000 2035 4.25% convertible debt 45 20224 Total long-term debt $ 143,380 1 Weighted average interest rate on junior subordinated debt is 4.20% as of December 31, 2009. 2 Interest rate on surplus notes is 4.78% as of December 31, 2009. 3 Notes payable are for capital contributions to our former Run-off Operations, of which $4 million is payable in March 2010, $5 million in June 2010 and $5 million in June 2011. 4 Holders of this debt, at their option, may require us to repurchase all or a portion of their debentures on September 30, 2010, 2012 and 2017.This debt may be converted at any time, at the holder's option, at a current price of $16.368 per share. 9 This Page
